DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.202010500252.6, filed on 06/04/2020.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 8/24/2021 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: temperature sensing unit…control unit…signal processing unit….in claims 1, 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical fingerprint assembly, comprising: a color temperature signal processing unit connected to the color temperature sensing unit and configured to process the light signal collected by the color temperature sensing unit to generate a color temperature signal; and a control unit connected to the fingerprint signal processing circuit and the color temperature signal processing unit, the control unit being configured to generate fingerprint information for fingerprint identification according to the fingerprint signal output by the fingerprint signal processing circuit and to generate color temperature information of ambient light according to the color temperature signal output by the color temperature signal processing unit, in combination with the rest of the limitations of the claim.
	Claims 2-6, 18-20 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious  an electronic device, comprising: a color temperature signal processing unit connected to the color temperature sensing unit and configured to process the light signal collected by the color temperature sensing unit  to generate a color temperature signal; and a control unit connected to the fingerprint signal processing circuit and the color temperature signal processing unit, the control unit being configured to generate fingerprint information for fingerprint identification according to the fingerprint signal output by the fingerprint signal processing circuit and to generate color temperature information of ambient light according to the color temperature signal output by the color temperature signal processing unit, in combination with the rest of the limitations of the claim.
	Claims 8-12 are allowed by the virtue of dependency on the allowed claim 7.
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a signal processing method, comprising: pre-determining a fingerprint identification condition and a color temperature detection condition; and when the color temperature detection condition is met, collecting a light signal for color temperature detection by a color temperature sensing unit of the optical fingerprint assembly, and inputting the light signal collected by the color temperature sensing unit into a color temperature signal processing unit of the optical fingerprint assembly to generate color temperature information of ambient light according to the color temperature signal output by the color temperature signal processing unit, in combination with the rest of the limitations of the claim.
	Claims 14-17 are allowed by the virtue of dependency on the allowed claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Zhang et al. (US 2018/0089409 A1) teaches a control unit 300 configured to control the state of light sensing and color temperature detection. The light sensing and the color temperature detection can be achieved via a light sensor and a color temperature sensor respectively. The control unit can be coupled with the light sensor and the color temperature sensor. For example, the control unit 300 may be configured to turn on light sensing and color temperature detection to detect light sensation data and color temperature data, after the unlocking and lighting up unit 200 unlocks and lights up the display screen of the mobile terminal. The adjusting unit 400 can be configured to adjust a brightness value and a color temperature value of the display screen lit up according to the light sensation data and the color temperature data currently detected by the light sensor and the color temperature sensor for example. As illustrated in FIG.6, the adjusting unit 400 can be coupled to the display screen (paragraph 0096). However, Zhang does not disclose any of the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886